Case 9:21-cv-80122-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


 JOSE D. ORTIZ,

          Plaintiff,

 vs.

 BEN’S AUTO REPAIR SHOP INC.,
 a Florida Corporation,

          Defendant.
                                               /

                                   COMPLAINT FOR DAMAGES

          Plaintiff, JOSE D. ORTIZ, sues Defendant BEN’S AUTO REPAIR SHOP INC., and

 shows:

                                             Introduction

          1.       This is an action by JOSE D. ORTIZ against his former employer for unpaid

 overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks damages and a reasonable

 attorney’s fee.

                                             Jurisdiction

          2.       This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207.

 The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

          3.       The claim arose within the Southern District of Florida, which is where venue is

 proper.

                                   Parties and General Allegations

          4.       Plaintiff, JOSE D. ORTIZ, (hereinafter “ORTIZ”) a resident of Palm Beach

 County, was at all times material, employed by BEN’S AUTO REPAIR SHOP INC. as an

 automobile mechanic, was an employee as defined by 29 U.S.C. § 203(e), and during his
Case 9:21-cv-80122-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 2 of 4



 employment with BEN’S AUTO REPAIR SHOP INC., was engaged in commerce or in the

 production of goods for commerce. To wit: ORTIZ regularly and consistently handled and

 worked with goods and materials such as tools, auto parts, and machines that traveled in

 interstate commerce.

        5.     Defendant, BEN’S AUTO REPAIR SHOP INC., (hereinafter, “BEN’S AUTO

 REPAIR”), is a Florida Corporation doing business in Palm Beach County, Florida, which owns

 and operates BEN’S AUTO REPAIR, is an enterprise engaged in an industry affecting

 commerce, and is an employer as defined by 29 U.S.C. §§203(d) and (s)(1), in that in that it has

 employees engaged in commerce of in the production of goods for commerce, and it has

 employees handling, selling, or otherwise working on goods or materials that have been moved

 in or produced for commerce by any person; and it is an enterprise whose annual gross volume

 of sales made or business done is not less than $500,000 (exclusive of excise taxes at the retail

 level that are separately stated) which has employees subject to the provisions of the FLSA, 29

 U.S.C. § 207, at the location where in the restaurant where ORTIZ was employed.

       Count I – Violation of FLSA by Defendant BEN’S AUTO REPAIR – Overtime

        6.     Plaintiff, JOSE D. ORTIZ, realleges, as if fully set forth in Count I, the allegations

 of Paragraphs 1 through 5 above.

        7.     Since on or June 2020 through on or about December 9, 2020, Defendant BEN’S

 AUTO REPAIR has willfully violated the provisions of §7 of the Act [29 U.S.C. §207] by

 employing employees engaged in commerce for workweeks longer than 40 hours without

 compensating them for their employment in excess of 40 hours at rates not less than one and one-

 half times the regular rates at which they were employed: specifically ORTIZ, since June 2020,

 worked in excess of 40 hours per week nearly every week of his employment, and was not
Case 9:21-cv-80122-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 3 of 4



 compensated for the work in excess of 40 hours at a rate not less than one and one-half times the

 regular rate at which he was employed.

        8.     The failure to pay overtime compensation to ORTIZ is unlawful in that he was not

 exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. § 213(a),

 because he was paid at a daily rate.

        9.     BEN’S AUTO REPAIR’s actions were willful and purposeful as it was well aware

 of the Fair Labor Standards Act and ORTIZ’s status as non-exempt, but chose not to pay him in

 accordance with the Act.

        10.    ORTIZ is entitled pursuant to 29 U.S.C. § 216(b), to recover from BEN’S AUTO

 REPAIR:

               a.      All unpaid overtime that is due;

               b.      As liquidated damages, an amount equal to the unpaid overtime owed;

               c.      The costs of this action, and;

               d.      A reasonable attorney’s fee.

        WHEREFORE, Plaintiff, JOSE D. ORTIZ, prays that this court will grant judgment

 against defendant BEN’S AUTO REPAIR:

               a.       awarding ORTIZ payment of overtime compensation found by the court to

 be due to him under the Act, including pre-judgment interest;

               b.      awarding ORTIZ an additional equal amount as liquidated damages;

               c.      awarding ORTIZ his costs, including a reasonable attorney’s fee; and

               d.      granting such other and further relief as is just.

                                            Jury Demand

       Plaintiff demands trial by jury on all issues so triable.

 Dated: January 21, 2021
Case 9:21-cv-80122-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 4 of 4



 Plantation, Florida
                                   Respectfully submitted,


                                   /s/Robert S. Norell, P.A.
                                   Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                   E-Mail: rob@floridawagelaw.com
                                   ROBERT S. NORELL, P.A.
                                   300 NW 70th Avenue
                                   Suite 305
                                   Plantation, FL 33317
                                   Telephone: (954) 617-6017
                                   Facsimile: (954) 617-6018
                                   Counsel for JOSE D. ORTIZ
